Citation Nr: 0503250	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  99-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, Witness


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to January 1990.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Additionally, the Board notes that, in December 2004, the 
veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) with respect to the issue on appeal.  A 
transcript of that hearing has been associated with the 
claims file.

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

The Board notes that the veteran received multiple letters 
from the RO regarding entitlement to service connection and 
increased rating claims, but did not receive a letter that 
adequately informed him of the evidence necessary to 
substantiate a claim to reopen a previously denied claim.  
Specifically, the undated RO letter addressed service 
connection and the April 2003 RO letter addressed entitlement 
to individual unemployablility.  Neither letter addressed the 
information necessary to reopen a claim under 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  As 
previously indicated, the amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  As the 
veteran's claim to reopen was received in May 1997, the Board 
finds the amendment to 38 C.F.R. § 3.156(a) is inapplicable 
in this case and the claim must be considered based upon the 
law effective prior to that revision.

Additionally, the Board notes that at the December 8, 2004 
hearing on appeal, the veteran testified that he was 
receiving Social Security Administration (SSA) disability 
benefits.  The claims folder does not contain documentation 
that the RO attempted to obtain copies of the decision and 
supporting medical records from the SSA.  Consequently, upon 
remand the RO should contact the SSA and attempt to obtain 
the medical records relied upon by the SSA in making the 
determination to grant the veteran disability benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has 
statutory duty to acquire both SSA decision and supporting 
medical records pertinent to claim). 

Because of the change in the law brought about by the VCAA 
and the subsequent United States Court of Appeals for 
Veterans Claims (Court) decisions, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2004), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the issue on appeal.  In particular, the 
RO must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  Additionally, the RO must 
specifically issue a letter to the 
veteran that provides in detail what the 
veteran must do in order to prevail on 
his claim under the old criteria 
(3.156(a) effective prior to August 29, 
2001) applicable to the veteran's claim 
to reopen.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
bilateral knee disorder since April 1991, 
and to furnish signed authorizations for 
release to the VA of private medical 
records (not already in the claims 
folder) in connection with each non-VA 
source identified.  Additionally, the RO 
should request that the veteran provide 
information as to the dates of any 
treatment for his claimed bilateral knee 
disorder at any VA Medical Center (VAMC) 
since April 1991.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request the following 
records concerning the veteran from the 
SSA: medical and administrative records 
relating to any disability determination 
for the purpose of awarding Social 
Security disability benefits.   

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
received to reopen a claim of service 
connection for a bilateral knee disorder.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 2002), which 
sets forth the applicable legal criteria 
pertinent to this appeal, to include 
38 C.F.R. § 3.156 (effective prior to 
August 29, 2001), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




